         Case 1:19-cv-00554-PAE Document 218 Filed 02/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ROC NATION LLC,

                                       Plaintiff,                       19 Civ. 554 (PAE)
                        -v-
                                                                             ORDER
 HCC INTERNATIONAL INSURANCE
 COMPANY, PLC,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       It has come to the Court’s attention that certain pages of deposition testimony cited in

HCC’s briefs and Local Rule 56.1 statement were omitted in the cited exhibits. Specifically, it

appears that each of HCC Exhibits I, M, O, and P are missing the last page cited. HCC is

directed to file forthwith complete copies of each of those exhibits on the docket, and is

permitted to do so under seal.

       SO ORDERED.

                                                            PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: February 23, 2021
       New York, New York
